Order filed October 3, 2013




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00743-CV
                                   ____________

             GENESIS PRODUCING COMPANY, LP, Appellant

                                         V.

   SMITH BIG OIL CORPORATION, TODD D. SMITH AND JAMES A.
                     WHITSON, JR., Appellees


                   On Appeal from the 152nd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-30652

                                    ORDER

      This is an appeal from a judgment signed July 19, 2013. The notice of
appeal was due August 19, 2013. See Tex. R. App. P. 26.1. Appellant, however,
filed his notice of appeal on August 21, 2013, a date within 15 days of the due date
for the notice of appeal. A motion for extension of time is necessarily implied
when the perfecting instrument is filed within fifteen days of its due date. Verburgt
v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant did not file a motion to
extend time to file the notice of appeal. While an extension may be implied,
appellant is still obligated to come forward with a reasonable explanation to
support the late filing. See Miller v. Greenpark Surgery Center Assocs., Ltd., 974
S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before 10 days after the date of this order. See Tex.
R. App. P. 26.3;10.5(b). If appellant does not comply with this order, we will
dismiss the appeal. See Tex. R. App. P. 42.3.



                                                PER CURIAM